Citation Nr: 1749517	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-34 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded this case in June 2015. 

The Veteran testified at a hearing before the undersigned in September 2014.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but this claim must be remanded again for further development, as explained below.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

A new VA examination must be obtained.  The July 2016 VA examination report notes that there are no X-ray findings of arthritis of the right knee, and that an examination for stability was normal.  However, the examiner did not further address whether other pathology of the right knee may be present, and made no specific finding as to whether the right knee was considered normal.  While there are no X-ray findings of arthritis, the VA treatment records show that the Veteran has repeatedly reported right knee pain, with painful motion noted.  He has received steroid injections for right knee pain, and a May 2015 VA treatment record reflects that a McMurray test was positive.  A medial meniscus tear was suspected.  The examiner must account for this medical history and provide a specific conclusion as to whether the Veteran's right knee is nevertheless considered normal.  If not, a nexus opinion must be provided. 

Accordingly, the case is REMANDED for the following action:

1.  Add to the claims file any outstanding VA treatment records dated since January 2017. 

2.  Arrange for a new VA examination.  The examiner must provide specific findings as to whether the Veteran has pathology of the right knee.  If the right knee is found to be normal, the examiner must state this conclusion in the examination report.  The examiner must account for the Veteran's history of right knee pain during the pendency of this claim, which has been treated with steroid injections, and the positive McMurray test noted in the May 2015 VA treatment record, with a medial meniscus tear suspected.  

If any pathology of the right knee is diagnosed, the examiner must provide opinions on the following issues:

A. Direct service connection: Whether it is at least as likely as not (50% probability or more) that the right knee disability is linked to the impact from multiple parachute jumps during active service.  

For the purpose of the opinion, the examiner should accept as true that the Veteran experienced right knee symptoms during service and that these symptoms have continued since that time.  

B. Secondary service connection: If a negative opinion is provided on the issue of direct service connection, whether it is at least as likely as not (50% probability or more) that the right knee disability was (a) caused or (b) aggravated by the Veteran's service-connected low back disability, to include any associated altered gait and/or altered posture. 

3. Then, after completing any other development that may be indicated, readjudicate the claim.  If the claim is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

